Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 16, 17 and 18 are objected to because of the following informalities:  
Claims 1 and 16: in line 4 of each claim, it appears that “an outer tubular device” should read “the outer tubular device” since this element is previously recited in line 2.
Claim 17: in line 3, “and axial” should read “an axial”.
Claim 18: in lines 2-3, there appears to be a typographical error, noting that the phrase “the outer tubular member” bridging lines 2-3 should be deleted.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 includes “said marker” in lines 1-2, which lacks clear antecedent basis since first and second markers are previously recited. For the purposes of claim interpretation, “said marker” is being treated as though it reads “said second marker”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 6-7, 9-11, and 14-16 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ravenscroft (US 6,251,132). Regarding claims 1 and 16, Ravenscroft discloses an endovascular delivery system comprising an elongate outer tubular device (8) having an open lumen and opposed proximal and distal ends with a medial portion therein between, and an inner tubular member (4) configured to be disposed within the outer tubular device, the inner tubular member comprising a longitudinal axis and a proximal portion comprising a rotatable prosthesis holder (note: holder can be rotated by rotating entire device) comprising a body (narrower portion shown in fig. 2a) and a plurality of markers (e.g., 16 and 13, which each may be considered an object used to indicate a position or place along the member 4, and therefore a “marker”), and an outer surface upon which a prosthesis maybe secured prior to delivery (see fig. 2a; secured via markers 16). The plurality of markers comprises a first marker (any one of 16, in collapsed configuration) having a longitudinal axis aligned in a direction generally parallel to said inner tubular member longitudinal axis (see fig. 2a, collapsed configuration) and a second marker (e.g., 13) having a longitudinal axis aligned in a direction generally perpendicular to the inner tubular member longitudinal axis (noting that the longest dimension of the 2nd marker 13, and therefore the longitudinal axis of the 2nd marker, is in the diameter direction, which is perpendicular to the longitudinal axis of the inner tubular member). See the examiner-annotated reproduction of a portion of fig. 1a, on which the longitudinal axes of each of the first and second markers is labelled. The longitudinal axis of the first marker is generally perpendicular to the longitudinal axis of the second marker (in collapsed configuration; fig. 1A has been annotated because it more clearly shows marker 13).

    PNG
    media_image1.png
    448
    754
    media_image1.png
    Greyscale

Regarding claim 2, the rotatable prosthesis holder body surrounds an axial guidewire (49; see fig. 2 and 2c).
Regarding claim 3, the first and second marker are spaced an equal distance from the axial guidewire (at least when considering the first end of the first marker (16) that connects to tubular member).
Regarding claim 4, the prosthesis holder is made of a material (nylon) that is not fluorescent or radiopaque (col. 4, ll. 53-60). It is noted that radiopaque tip (30) is not being considered part of the prosthesis holder.
Regarding claim 6, the first marker may be considered tip (30) while the second marker is still considered ring (13), both of which are made of a material that is radiopaque (tantalum).
Regarding claim 7, at least a portion of the first marker a disposed within an interior portion of the body of the prosthesis holder, noting the portion of the first marker (16) disposed underneath epoxy layer 19, which can be considered part of the prosthesis holder.
Regarding claim 9, the second marker (13) is made of tantalum (col. 5, ll. 6-11).
Regarding claims 10 and 11, the first marker may be considered enlarged tip (30), which comprises nylon with radiopaque filler (col. 4, ll. 61-63).
Regarding claim 14, the first and second marker comprise a shape selected from the group consisting of hollow, partially hollow, and solid construction (noting that this appears to cover all variations of construction between and including hollow and solid).
Regarding claim 15, the limitation “wherein a first interior portion of the body of the prosthesis holder is different from a second interior portion of the body of the prosthesis holder” is extremely broad in that the portions may be any size and the claim does not specify a particular property which must be different. Since a first interior portion of the body can be chosen that is twice as big as a second interior portion of the body and therefore different in size from the second interior portion of the body, the prior art of Ravenscroft meets this limitation. Even if two portions of equal size are chosen, as long as they occupy different space they can be considered different.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft in view of Lazarus et al. (US 5,275,622). Ravenscroft discloses the invention substantially as stated above except for the axial guidewire being made of a material that is fluorescent or radiopaque. Lazarus discloses another stent delivery device having an axial guidewire (74) and teaches that the guidewire maybe radiopaque in order to further facilitate imaging of the device (col. 6, ll. 20-24). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Ravenscroft to construct the guidewire of a radiopaque material as taught by Lazarus in order to facilitate imaging of the guidewire during its advancement through vasculature. 
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft in view of Thompson et al. (US 5,921,978). Ravenscroft discloses the invention substantially as stated above but fails to expressly disclose that the second marker (13) is disposed within a second interior portion of the body of the prosthesis holder. 
Thompson teaches another catheter that includes radiopaque markers. Instead of annular bands extending around the catheter, the radiopaque markers of Thompson comprise cylindrical plugs inserted into the material of the catheter (figs. 24-26). Thompson discloses that the markers advantageously allow the user to ascertain the rotational angle of the catheter based on the orientation of the first and second markers (see claim 1 for example). It would have been obvious to one skilled in the art to have modified the prior art of Ravenscroft to use cylindrical markers inserted into the material of the inner tubular member, similar to those taught by Thompson in place of, or in addition to, the annular bands (9, 11) in order to be able to allow the user to ascertain the rotational angle of the catheter based on the orientation of the first and second markers. 
Claim 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft in view of Boylan et al. (US 2001/0049549; “Boylan”). Ravenscroft discloses the invention substantially as stated above with respect to claim 11, but does not expressly disclose the use of bismuth, barium, or tungsten as the radiopaque filler for marker (30). Boylan discloses that it is known to construct a radiopaque marker for a medical device by providing tungsten particles loaded into a polymeric material ([0077]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Ravenscroft to include the use of tungsten as the radiopaque filler material within the polymeric material of marker (30) since the use of tungsten as a radiopaque filler in a polymeric material is known in the art according to Boylan, and such modification would have been considered obvious as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (/n re Leshin, 125 USPQ 416).
Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft in view of Lenker (US 5,824,041) and Melsheimer (US 9,125,765). Ravenscroft discloses the invention substantially as stated above with respect to claim 2, but does not expressly disclose first and second radiopaque markers having the longitudinal axes as claimed that are also spaced at about a 90 degree interval as measured around a longitudinal axis formed by the axial guidewire. 
Lenker teaches that it is known to include four protrusions (124) equidistantly spaced about the circumference of an inner tubular member of a stent delivery device near a proximal end of the stent loading area of the inner tubular member, the protrusions having a longitudinal axis perpendicular to the longitudinal axis of the of the inner tubular member (see figs. 13-15; and therefore perpendicular to a guidewire inserted therethrough), to facilitate recapture and repositioning of the stent after partial deployment by anchoring a proximal portion of the stent to the inner member. These protrusions are considered “markers” as they mark the location on the inner tubular member where the proximal end of the stent can be loaded thereon.  It would have been obvious to add protrusions (124) on the inner tubular member of the stent delivery device of Ravenscroft, each having a longitudinal axis perpendicular to the inner tubular member axis as taught by Lenker, for the predictable result of further facilitating recapture by providing mating structure between the stent and the inner tubular member at the end of the stent furthest from the tip (30). 
Melsheimer discloses a stent delivery system having eight interlocking protrusions (34; fig. 3) formed at each of the opposing ends of a stent loading area of an inner tubular member (14), and further discloses that each protrusion is aligned with one of the protrusions at the other end as shown in fig. 3. It would have been obvious to align the distal first markers (16) with the proximal second markers (124) of Ravenscroft/Lenker along the longitudinal axis as taught by Melsheimer in order to facilitate loading of stents having symmetric ends onto the inner tubular member. With such a modification, the second marker is considered the marker (124) spaced apart from the claimed first marker (16) at about a 90 degree interval as measured around a longitudinal axis formed by the axial guidewire (noting Ravenscroft discloses 8 equally spaced apart markers 16, and Lenker teaches 4 equally spaced apart markers 124).
Claims 17 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ravenscroft in view of Pryor (US 2006/0184225). Ravenscroft discloses an endovascular delivery system comprising an elongate inner tubular member comprising a proximal portion comprising a rotatable prosthesis holder comprising a body surrounding an axial guidewire, the body comprising first and second markers spaced apart at about a 90-degree interval as measured around a longitudinal axis formed by the axial guidewire. Ravenscroft discloses 8 elements (16) positioned equidistantly radially about the body (4). With 8 elements (16), there are 45 degrees between adjacent markers. Alternating markers, which may be considered the claimed first and second markers, are spaced apart 90 degrees apart. The inner tubular member also comprises an outer surface upon which a prosthesis maybe secured prior to delivery. Regarding claim 18, the system further comprises an outer tubular member as claimed, the inner tubular member configured to be disposed within the outer tubular device. 
Pryor discloses another stent delivery device that includes a body (110) having an outer surface on which a stent is mounted. Pryor also discloses protrusions (115) which are shaped to be received within apertures of the stent (see par. 24; fig. 1-2a). Pryor discloses constructing the markers from a radiopaque material (par. 24) to aid in positioning the stent at a treatment site. It would have been obvious to one skilled in the art to have modified the prior art of Ravenscroft to construct the markers (16) from a radiopaque material since Pryor discloses that it is known to construct protrusions which are received within apertures of a stent, similar to the markers (16) of Ravenscroft, from a radiopaque material to further aid in positioning of the stent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,034,787. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 17 and 18 are merely broader than claim 1 of ‘787 and are therefore “anticipated” by claim 1 of ‘787. The limitation of the prosthesis holder being rotatable carries little patentable weight as instant claims 17 and 18 do not specify any particular structure the prosthesis holder is rotatable relative to. Because the entire device of claim 1 of ‘787 can be picked up and rotated such that the prosthesis holder is also rotated, the device of claim 1 of ‘787 meets this broad limitation. Regarding the limitations found in claim 1 of '787 which are not found in claims 17 and 18 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,013,626. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 16 is merely broader than claim 1 of ‘626 and are therefore “anticipated” by claim 1 of ‘626, noting that the longitudinal axes of the first and second markers of claim 1 of ‘626 are perpendicular to each other since the longitudinal axis of one of the markers is parallel to the axial guidewire and the longitudinal axis of the other marker is perpendicular to the axial guidewire according to claim 1 of ‘626. Regarding the limitations found in claim 1 of '626 which are not found in claim 16 of the instant invention, once an applicant has received a patent for a species or a more specific embodiment, he or she is not entitled to a patent for the generic or broader invention without filing a terminal disclaimer (see In re Goodman, F.3d 1046, 29 USPQ2d 2010 (Fed Cir. 1993)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 12/2/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771